Citation Nr: 1605246	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before the undersigned in August 2010, and a copy of the hearing transcript is of record.  

This matter was previously before the Board in December 2010 and September 2014 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of soundness, the evidence must clearly and unmistakably show that the disorder at issue pre-existed entry into service and that the disorder did not undergo aggravation in or as a result of service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2015). In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292   (1991).

During his hearing, the Veteran contended that although he had a few problems with headaches when he was younger, he began developing migraine headaches in service, and specifically, after he was involved in a motor vehicle accident in July 1975 while he was in the military.  According to the Veteran, the headaches he began experiencing after his July 1975 in-service accident were different and much more severe than the headaches he had as a child.  See August 2010 Hearing Transcript, pp. 5-6.  

Review of the service treatment records reflect that the Veteran reported a history of frequent or severe headaches at the September 1974 enlistment examination.  A November 1974 treatment note reflects that the Veteran reported a one year history of occasional dull headaches that occur while watching television.  In January 1976, the Veteran presented with complaints of headaches of one week duration, and stated that he had the same type of headache before entering the Army.  In May 1976, the Veteran complained of headaches and blurry vision of one week duration.  At the September 1977 separation examination, the Veteran denied a history of frequent or severe headaches.  

Pursuant to the prior Board remand, the Veteran was afforded a VA examination in January 2011.  The examiner took note of the above-referenced service treatment records and opined that the Veteran's headaches were less likely as not caused by, or a result of, the in-service car accident.  The examiner also reasoned that the car accident documented in the service treatment records resulted in a left shoulder injury and no headaches were documented in the record.  At the September 1977 separation examination, there was no notation of headaches.  According to the examiner, despite the Veteran's present headaches, this was not documented in the primary care notes as an ongoing diagnosis and the Veteran was not on any headache specific medication at the time.  The examiner further determined that at the September 1977 separation examination, there was no notation of headaches.  

In light of the evidence of record as it currently stood, it was not clearly and unmistakably evident that the Veteran's headache disorder pre-existed his entrance into service, or whether said disorder clearly and unmistakably underwent no aggravation as a result of the Veteran's period of active service.  Pursuant to the September 2014 Board remand, the Veteran's claim was referred to another VA examiner for a clarifying medical opinion.  

In an October 2014 medical opinion, the VA physician reviewed the claims file, and determined that the Veteran's headache disability clearly and unmistakably preexisted his entrance into active service.  In reaching this conclusion, she (the VA physician) noted that the Veteran had suffered from headaches in May 1974.  The VA physician further determined that the Veteran's preexisting disorder was clearly and unmistakably not aggravated as a result of active duty or his in-service motor vehicle accident.  In reaching this assessment, she noted that the Veteran did not report any headache at the time of his in-service accident.  She also noted that the Veteran did not report any headaches at the time of his separation examination, and the current primary care physician's notes did not reflect complaints of ongoing headaches.  She further noted that the Veteran was not on any headache specific treatment.  

The Board notes that the opinion is problematic in that the examiner, when finding that the Veteran's headache disability clearly and unmistakably preexisted his enlistment, predominantly relied on the understanding that the Veteran had headaches in May 1974.  However, the examiner has not referenced or cited to the documentation or source relied upon in reaching this decision.  The Board has also conducted an exhaustive review of the Veteran's VBMS and Virtual VA file, and has not been able to identify or locate any documentation, record, or assertion reflecting as such and/or corroborating this medical conclusion.  In order to rebut the presumption of soundness, the evidence must include clear and unmistakable evidence of a preexisting condition, and clear and unmistakable evidence that the pre-existing condition was not aggravated by service.  The United States Court of Appeals for Veterans Claims (Court) has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  In light of the fact that the Board has not been able to identify the source of the rationale provided, and given that the October 2014 VA physician solely relied on this particular rationale and understanding as the basis for her conclusion that the Veteran's headache disability clearly and unmistakably preexisted his period of service, the Board finds that the required clear and unmistakable standard has not been fulfilled.  

Also, in noting that the Veteran was not on any headache-specific medication or treatment, the examiner appears to have discounted the January 2011 VA examination report reflecting that the Veteran was taking 800 milligrams (mg) of Ibuprofen 5-6 times a week for his headaches.  

As such, the Board finds that the Veteran's claim should be remanded.  

Accordingly, the case is REMANDED for the following action:

1. Refer the claims file to the physician who conducted the October 2014 VA examination and request that the physician identify the source of her statement that the Veteran reported, was treated for, and/or assessed with a headache disability in May 1974, prior to his period of active service.  The examiner should also be requested to review the evidence of record, including the records showing that the Veteran currently uses medication for headaches, and provide another opinion as to whether the evidence clearly and unmistakably shows that the headache disorder existed prior to service, and clearly and unmistakably was NOT aggravated during or by service.  The rationale for any opinion offered should be provided.  If the examiner who conducted the October 2014 examination is no longer available, the Veteran should be afforded another VA examination by an examiner with appropriate expertise to answer the above questions concerning the etiology of the headache disorder.

2. After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

